DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 03/27/20. These drawings are accepted by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 9 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Ajay et al. (EP 2278567) or Sato (EP 1020723).


Regarding claim 3, it is similar in scope with claim 1 except for the omission of the ultrasonic transmitter in the preamble. Therefore, it is rejected for the reasons set forth for that claim.
Regarding claims 7 and 9, they are similar in scope with claim 1 and therefore, it is rejected for the reasons set forth for that claim. Furthermore, the method to be executed by a propagation time measurement is taught in par .0084, 0101 and 0102.
Claims 1, 3 and 6-7 and 9 are rejected under 35 U.S.C. 102 (a1) / (a2) as being anticipated by Sato (EP 1020723).
Regarding claims 1 and 3, Sato discloses an ultrasonic transmitter mounted on a propagation time measurement device (see: par. 0011-0013), the propagation time measurement device being a device that transmits ultrasonic waves to a measurement 
a transmission unit that transmits first ultrasonic waves to the measurement space and transmits second ultrasonic waves temporally following the first ultrasonic waves to the measurement space (see: par. 0012-0014, 0034), 
wherein the second ultrasonic waves have an antiphase with respect to the first ultrasonic waves (see: par. 0029-003).
Regarding claim 6, Sato discloses a gas concentration measurement device (see: par. 0001) comprising the propagation time measurement device according to any one of claims 3 to 5. 
Program claims 7 and 9, they are similar in scope with claims 3 and 5 and therefore, they are rejected for the reasons set forth for these claims. The involvement of a program is (at least implicitly) disclosed in page 7, lines 4-9 of Sato. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Ajay et al. (EP 2278567) or Sato (EP 1020723) in view of HUANG Y ET AL. ( "An accurate air temperature measurement system based on an envelope pulsed ultrasonic time-of-flight technique", REVIEW OF SCIENTIFIC INSTRUMENTS).
Regarding claims 2, 4-5, 8 and 10, Ajay does not particularly disclose or suggest the ultrasonic transmitter according to claim 1, wherein the second ultrasonic waves have an amplitude larger than an amplitude of the first ultrasonic waves and wherein the propagation time measurement unit acquires a reception signal output from the reception unit based on the ultrasonic waves received by the reception unit, detects a boundary point formed on a time waveform of the reception signal depending on 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUES M SAINT SURIN whose telephone number is (571)272-2206. The examiner can normally be reached Mon to Frid (Flex) 10:00 to 7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR D PATEL can be reached on (571) 272 2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JACQUES M SAINT SURIN/Examiner, Art Unit 2861